Citation Nr: 0208519	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acute back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.  The Board reviewed this matter in January 
2001 and remanded it to the RO for further evidentiary 
development.  A preliminary review of the file indicates that 
the requested development has been completed.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence does not demonstrate that the veteran has a 
current back disability that is causally related to any 
injury or diseases during a period of service; degenerative 
joint disease, lumbosacral spine, was not present during 
active service.


CONCLUSION OF LAW

Acute low back strain disability was not incurred in or 
aggravated by active service, and the incurrence of 
degenerative joint disease, lumbosacral spine, in service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 
3.309, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The July 1999 statement of the case (SOC) advises the veteran 
of the rating criteria used to evaluate whether he is 
entitled to service connection for acute back strain and 
explains the particulars of why the evidence fails to support 
a grant.  Although first explained in terms of failure to 
present a well-grounded claim, a correct statement of the law 
back in July 1999, the RO further explains in the April 2002 
supplemental SOC the particulars of why the claim fails on 
the merits.  The VA has provided the veteran with a thorough 
examination, including X-rays and a complete review of the 
veteran's claims file.  The veteran was also afforded a 
videoconference hearing.  The veteran has had the opportunity 
to submit evidence and argument in support of his claim and 
he did not indicate the existence of any outstanding Federal 
government record that could substantiate his claim.  Nor did 
he refer to any other records that could substantiate his 
claim that are not already in the file.  Since the RO has 
secured a complete record, the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. 
§§ 3.306, 3.309.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Evidence

Historically, the veteran filed a claim for entitlement to a 
nonservice-connected pension and special monthly pension in 
February 1992.  He listed a back condition beginning from 
1982 as one of his two nonservice-connected disabilities.  
Pursuant to his non-service connected pension claim, the 
veteran was afforded a VA compensation and pension (C&P) 
examination in January 1993, which will be discussed in full 
below.  The claim for a nonservice-connected pension was 
denied by rating decision dated in March 1993; the veteran 
did not appeal.

Service medical records show that the veteran underwent two 
physical examinations during active service, an enlistment 
examination and an examination for release from active duty.  
The enlistment examination, occurring in May 1962, indicated 
the veteran had a normal spine.  The report of medical 
history disclosed no pre-service back problems.  The 
separation examination took place in July 1966 and revealed 
findings of a normal spine.  Treatment records reveal no 
complaints, treatment, or diagnoses of a back disorder.

Post-service records reflect that the veteran sought 
treatment from W.M.P., M.D., on a number of occasions 
beginning in January 1982 and ending in October 1984.  The 
request for an examination dated in January 1982 indicates 
that the veteran was injured on his job as a longshoreman, 
"while working BG rice."

The January 1982 from Dr. W.M.P. report reveals a history of 
the veteran being injured one day prior, when some sacks of 
rice fell off of a pallet and struck the veteran in his right 
leg, contusing and twisting it.  He felt a pain in his right 
calf and in his low right back.  The veteran did not strike 
his back.  He denied having any previous injuries to his 
back.  On physical examination, the veteran's left calf was 
3/4-inch larger than the right.  The veteran reported that his 
left calf was the area of greatest discomfort, but he was 
also experiencing discomfort in his low left flank.  Straight 
leg raising from a seated position caused pain in the low 
left flank and posterior aspect of the upper left leg.  Knee 
jerks were absent and Achilles' and plantar reflexes were 
slight and equal bilaterally.  In a reclining supine 
position, the veteran had some discomfort in the low left 
flank and right calf.  There was no discomfort in the back 
with flexion of either hip and knee, or straight leg raising 
or pelvic rocking.  

The veteran permitted very limited left lateral flexion of 
the back and right lateral flexion of the back; he permitted 
rather limited hyperextension of the back.  He indicated that 
he could perform anterior flexion sufficient to place his 
hands on his knees with some reversal of the lumbar curve.  
All of these movements produced pain in the right leg (not 
the left), and the left flank and lateral left lumbar back.  
X-rays of the lumbosacral spine were negative.  The pertinent 
diagnosis was sprain of lower lateral left lumbar back.  Dr. 
W.M.P. concluded that it was unlikely that the veteran would 
have any permanent disability.  Treatment of physiotherapy 
and medication was started and the veteran was given elastic 
stockings to wear.  On a separate pre-printed form, Dr. 
W.M.P. remarked that the veteran's period of disability would 
be 10-14 days.

The veteran followed up with Dr. W.M.P. in February 1982, 
approximately 21/2 weeks after  his injury and initial 
examination.  He was improving gradually.  Another two weeks 
out of work was ordered.  The veteran followed up again four 
days later, again four days after that, and then a week 
later.  He reported that he was feeling a lot better on the 
second follow-up visit, describing some discomfort in the low 
back.  He continued to show improvement on the following 
follow-up visits.  In late February, the veteran reported 
that he had improved and would work the following day, which 
was approximately 36 days after his injury.  The veteran 
returned once more to Dr. W.M.P. in October 1984; however, 
his complaints did not concern his lower back.

The veteran was seen at a VA medical center in December 1985, 
reporting involvement in a motor vehicle accident in which 
two others were killed.  He stated that he ran his car into a 
light pole.  He denied loss of consciousness and stated that 
his only complaints were low back pain on the left side and 
left ankle.  X-rays of the lumbosacral spine were interpreted 
to show no acute fractures.  The diagnosis was no obvious 
injury.  X-rays of the lumbosacral spine, taken in October 
1989, were interpreted to show L3-4 moderate disc narrowing 
and associated spurring and possible mild L4-5 disc 
narrowing.  The radiologist disclosed some difficulty with 
taking acceptable X-rays by commenting, "extremely large 
patient-best films possible."  

The veteran was seen at a VA medical center in March 1992, 
complaining of chronic low back pain and requesting a refill 
of Motrin.  The veteran denied trauma to the back.  He had 
good range of motion.  His motor and sensory system were 
intact.  He indicated no pain upon straight leg raising.  The 
pertinent diagnosis was chronic low back pain of unknown 
etiology.  The veteran complained of left leg pain of two 
weeks duration in October 1992.  He reported that the pain 
moved from his hip to his lower left leg and was mostly in 
the anterior-lateral portion.  He stated that the pain 
occasionally radiated to the foot.  He denied back pain.  X-
rays of the lumbosacral spine were interpreted to show mild 
degenerative joint disease.  The pertinent diagnosis was 
degenerative joint disease, lumbosacral spine. 

The veteran underwent an orthopedic C&P examination in 
January 1993.  The veteran gave the examiner a history of 
being injured in 1982 while working at the docks in Houston.  
The veteran reported that he was on board a ship with cargo 
consisting of bells and materials were being sorted and 
shifted.  The injury occurred while he was standing on a bell 
and his right leg fell down between two bells and he was 
trapped at the groin.  He had immediate pain in his low back 
and right knee.  He indicated intermittent conservative 
treatment since then.  He stated that the pain varies in 
degree without any precipitating factors other than bending 
and lifting, which also aggravates his pain.  He reported 
taking Motrin and aspirin for the pain with good results.  X-
rays of the lumbar spine were interpreted to show mild 
narrowing of the intervertebral disk L2-3 and L3-4 with 
approximately 10 percent loss of height.  There is minor 
anterior spurring of the superior and inferior quadrants of 
the bodies of L2-3 and L4-5 vertebrae, but no posterior 
arthritis.

Physical examination revealed straight leg raising to 90 
degrees, but the veteran was tender after 45 degrees.  
Lasegue's sign was negative.  Sensation was intact in both 
lower extremities.  Circumference of the thighs, knees, and 
calves were equal; leg lengths were equal.  The pertinent 
diagnosis was acute strain of the lumbosacral spine.  The 
examiner concluded that the veteran had minimal loss of 
motion in the lumbar spine, amounting to 5-10 percent or 
more.

The veteran underwent a VA C&P examination in March 2002.   
The medical examiner reviewed the claims file, which included 
service medical records, private medical records, and hearing 
testimony.  The veteran reported that he was not sure of when 
he first started having low back pain, but he thought he 
might have hurt his back while in service and been treated by 
a corpsman.  The examining physician noted in the records 
where the veteran clearly recalled the circumstances of a low 
back injury in service, his treatment by a corpsman, and his 
receiving medication from his sisters some time afterward.  
The examiner further noted that the service medical records, 
including report of a separation physical, were silent as to 
any back injury.  Private records relating treatment for 
work-related back injuries were also noted.  The veteran has 
not had any surgery to the low back or advanced imaging 
studies of the low back.

The veteran's current complaints were intermittent episodes 
of low back pain, occasionally severe, superimposed on 
baseline aching lumbago.  He also described intermittent leg 
symptoms that started in his right foot or calf and 
occasionally radiated up to the back and then down the left 
side.  Physical examination revealed that the veteran was 
very unsteady on his feet.  He walked with a cane and 
appeared much older than his stated age.  Range of motion 
studies of the lumbar spine were not done because of the 
veteran's unsteady gait.  He was not able to do toe or heel 
walking.  The neurological evaluation was nonfocal and 
reflexes were not obtainable.  He had full strength to manual 
motor testing.  He had no pain with extension of the knees in 
the seated position and straight leg testing was negative.  
Calves were symmetrical at 43 centimeters bilaterally, 
although there was stigmata of chronic venous insufficiency.  
X-rays of the lumbar spine were interpreted to show multi-
level degenerative disc changes, most notably at L4-5 and L5-
S1, and to a lesser extent at L3-4.  Diminished disc height 
and some marginal osteophytic formations were observed at all 
these levels.

The diagnostic impression was multi-level degenerative disc 
disease.  The examining physician, a board certified 
orthopedic surgeon, concluded that it was at least as likely 
as not that the veteran's current difficulty with regard to 
the back is the result of a totality of life's experiences, 
including multiple work-related injuries, not any single 
episode during his service.

The veteran testified at a videoconference hearing in 
February 2000.  In summary, the veteran stated that part of 
his job in the Navy entailed loading very heavy ammunition 
and goods on to ships.  Because of the size of storage areas 
and their configuration, he had to maneuver, assuming awkward 
positions, to get the materials inside.  (Transcript (T.) at 
pp. 3-4).  He recalled receiving medication from a corpsman 
at sick bay, which was near the storage facilities.  He did 
not know the type of medication.  (T. at p.5).  The veteran 
was exposed to a great deal of cold weather and developed 
arthritis in his joints by the time he left service.  (T. at 
p. 6).  After he left the service, he received medication for 
his back from his sister, who is a nurse, and friends of 
hers, who were also nurses.  (T. at p. 7).

II.  Analysis

A review of the record disclosed no complaint, treatment, or 
diagnosis of low back symptomatology or a diagnosis of 
degenerative joint disease of the lumbar spine during active 
service.  Accordingly, chronicity of a low back disability 
was not shown in service.  The first recorded complaint and 
treatment pertaining to the low back occurred some 15 years 
after service in 1982.  And this first complaint immediately 
followed an injury suffered on the veteran's civilian job as 
a longshoreman.  Consequently, there is no documentary 
evidence to support in- service incurrence of a low back 
disability, nor is there evidence to support a presumption of 
such.  The only evidence that connects the veteran's current 
low back disability to service is his videoconference 
testimony given over 25 years after service and a somewhat 
shaky medical history provided during a March 2002 VA 
examination.  The remainder of the record focuses on an on-
the-job injury that occurred in January 1982.

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, the Board as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477, (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board does not find the veteran's 
assertion that he was injured in service persuasive.  In this 
regard, the Board notes that when the veteran was treated in 
1982 following his on-the-job injury, he denied having any 
previous injuries to his back.  The veteran sought a 
nonservice connected pension for his back and right leg 
disabilities in 1992.  And when he was examined by the VA in 
January 1993, he gave a history of being injured at the docks 
in 1982, but made no mention of any injury in service.  The 
March 2002 VA examination report states, "at this time, the 
veteran is not sure of when he began to have low back pain 
but he states that he may have hurt his back while he was in 
the service and he states that he may have been treated by a 
corpsman."  Memories often fade and distort; contemporaneous 
records in this matter show no back injury in service.

The medical evidence fails to show a current diagnosis of 
acute low back strain.  The medical evidence fails to show a 
nexus between the veteran's current degenerative joint 
disease of the lumbar spine disability and service.  In view 
of this record, the Board must conclude that the medical 
evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In reaching this 
determination the Board has considered the benefit of the 
doubt doctrine, however, this doctrine may only be applied 
where the evidence for and against the claim is in 
approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the doubt 
doctrine does not assist the appellant in such circumstances.  
38 U.S.C.A. § 5107(b) (2001).


ORDER

Entitlement to service connection for acute back strain is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

